          Case 2:18-cv-01426-APG-DJA Document 16 Filed 06/05/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Surender Sara,                                    Case No.: 2:18-cv-1426-APG-DJA

 4                        Plaintiff,                 ORDER DISMISSING CASE FOR WANT
                                                     OF PROSECUTION
 5 v.
                                                     [ECF No. 15]
 6 Mario Marciano, et al.,

 7                        Defendants.

 8         On May 4, 2020, plaintiff Surender Sara was advised by the court (ECF No. 15) that,

 9 pursuant to Local Rule 41-1, this case would be dismissed for want of prosecution unless action

10 was taken in this case by June 3, 2020. Since then, Sara has failed to take any action. Nor has

11 Sara shown cause why this case should not be dismissed

12         I THEREFORE ORDER that this lawsuit is DISMISSED without prejudice.

13         Dated: June 5, 2020.

14

15                                                      ________________________________
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
